 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcluding FindingOn the entire record, the Trial Examiner finds that the evidence does not sustainthe allegations of the complaint and will recommend that the complaint be dismissedin its entirety.CONCLUSIONS OF LAW1.The Respondent, Benjamin Miller and Julius Tarr, Co-partners trading asMonroe Upholstery Company, is, and has been at all times material herein, engagedin commerce within the meaning of Section 2(6) of the Act.2.The Union, Textile Workers Union of America, AFL-CIO-CLC, is a labororganization within the meaning of Section 2(5) of the Act.3.The Respondent has not engaged in unfair labor practices within the meaningof Section 8(a) (1) and (3) of the Act as alleged in the complaint.RECOMMENDATIONSUpon the basis of the foregoing findings of factand conclusionsof law, the TrialExaminer recommends that the complaint be dismissed in its entirety.Kalamazoo Paper Box CorporationandChauffeurs, Teamstersand Helpers Local Union No. 7, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Ind.,Petitioner.CaseNo. 7-RC-4831.March 6, 1962DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Iris H. Meyer, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization named above claims to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act for the reasons herein-after indicated.The Petitioner seeks to sever from the existing production andmaintenance unit, currently represented by the Intervenor,' a unit oftruckdrivers at the Employer's Kalamazoo, Michigan, operation.Alternatively, Petitioner is willing to represent a unit combiningtruckdrivers and shipping department employees, or any driver's unitfound appropriate by the Board.The Employer and Intervenor1 International Brotherhood of Pulp, Sulphite and Paper Mill Workers, Local518, AFL-CIO, herein called the Intervenor,in agreement with the Employer,urges Its current con-tract as a bar to this proceeding.Petitioner claims that its petition was timely filed withrespect thereto,and that, in any event,the contract Is not a bar on other grounds. Inview of our determination of the unit Issue herein, we find it unnecessary to rule on thesecontentions.136 NLRB No. 10. KALAMAZOO PAPER BOX CORPORATION135oppose severance in any combination of truckdrivers requested byPetitioner on the ground that there is no group sufficiently distinctfunctionally to warrant separate representation and, therefore, theexisting employerwide unit of employees established by Board cer-tification in 1945 is the only unit appropriate for purposes of collectivebargaining.The Employer is engaged in the manufacture of folding and setuppaper boxes. Its principal office and plant is located at 391 SouthPitcher Street and a branch plant is operated at 3334 North PitcherStreet.The operations involved herein function in a four-story loftbuilding.The top two floors are devoted to manufacturing. Finishedproducts are dropped by elevator to the second floor in boxes or rackswhere they are counted, wrapped, sealed, and placed in inventory orassembled into orders.The first floor, in addition to the administra-tive offices, is occupied by the raw material storage area and the waste-paper baling operation, with the loading dock at the rear of the build-ing.Here paperboard is brought in on vans by suppliers' drivers.Using a lift truck, the material is unloaded, checked, placed on skids,and put in stock from which it is supplied to the fourth floor manu-facturing process by elevator.Orders for shipment of finished prod-ucts to customers are assembled on the second floor and lowered bychutes to the loading dock where they are caught by the loaders andplaced onto the trucks.Bulky orders are placed on skids and loweredby elevator.The entire operation is under the direct supervision of the Em-ployer's vice president in charge of production.Under his generalsupervision, the shipping department, consisting of the first andsecond floor operations, is supervised by a shipping clerk who has heroffice on the second floor and from which she directs the operation.Employed in the shipping department are two truckdrivers, a re-ceiving clerk, and three wrappers.A stockhandler is presently inindefinite layoff status.The two truckdrivers deliver the Employer's products to the cus-tomers, both locally and out of State, performing the incidental load-ing and unloading functions.They also truck waste from the northplant for baling at this location.As these trucking duties are insuffi-cient for full-time occupation, requiring little more than 50 percentof their time, the truckdrivers also help in baling wastepaper on thefirst floor, help in wrapping, storing inventory, and assembling orderson the second floor, operate elevators to the third and fourth floors tosupply the production forces, and otherwise are assigned duties inthe production area.The receiving clerk, in addition to verifying and accepting deliveriesof material, assists in loading and unloading trucks, bales waste-paper, keeps the first floor and dock area clean, keeps board inventory 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDin proper order operating the lift truck for shifting of material, andmoves board inventory to the fourth floor where production begins.He also has regular city truck delivery duties which involve approxi-mately 15 to 20 percent of his working time.Occasionally he workson the second floor as a wrapper or stockhandler.There are produc-tion employees classified as stockhandlers on both the third and fourthfloors.Wrappers, who ordinarily perform the functions carried onat the second floor are also used as stockhandlers and work with pro-duction employees when they have no wrapping or order assemblyduties to perform, and production department employees are used tohelp on the second floor if it becomes overcrowded with stock or orders.In addition to the lift truck used within the plant, the Employerhas four trucks; two tractor-trailers and two small vans.Demandfor deliveries increases in the fall of the year and maintains its highestrate through Christmas.During this period the Employer's fourtrucks are frequently out on deliveries, two of them operated by em-ployees other than truckdrivers.Production employees may be calledupon to make truck deliveries at any time when needed, but haveoccasion to do so most frequently during the busy season. Seniorityis on a plantwide basis, and when layoffs are necessitated because ofslack demand for deliveries, truckdrivers are not laid off for thatreason but are rather placed in their sequence in the employerwideseniority list.Thus, during such periods truckdrivers spend more oftheir working time performing other duties in the plant.All em-ployees are paid an hourly rate and receive the same benefits.A plantwide unit is presumptively appropriate under the Act, anda community of interest inherently exists among such employees.Where there has been a history of bargaining in a production andmaintenance unit, including truckdrivers, the existence of a substan-tial difference in interests and working conditions of truckdriversfrom those of other employees, which outweighs their admitted com-munity of interest, must be demonstrated to warrant granting theirseverance therefrom as a separate appropriate unit.Examination of past Board practice in truckdriver severance casesdiscloses that at an early period the Board recognized the dual natureof the interests of truckdrivers encompassing both a common interestwith other employees of the same employer and a special homogeneitygrowing out of their particular function in the employer's operation.The Board concluded that, where their special separate interests wereemphasized by the existence of substantial differences in their workingconditions as distinguished from those of other employees, severanceas a separate truckdrivers' unit was warranted. It was the functionalrather than organizational or craft skill distinctions which formed thebasis for separate units of truckdrivers, giving recognition to the dif-fering interests created thereby.The degree of these differences, KALAMAZOO PAPER BOX CORPORATION137however, varied greatly from industry to industry and from employerto employer, depending to a large extent upon particular businesspractices. It was necessary, therefore, to evaluate the conditions whichobtained in each given situation in order to determine where the pre-dominant community of interest existed.Factors which warranted consideration in determining the existenceof substantial differences in interests and working conditions included :a difference in method of wages or compensation; different hours ofwork; different employment benefits; separate supervision; the degreeof dissimilar qualifications, training, and skills; differences in jobfunctions and amount of working time spent away from the employ-ment or plant situs under State and Federal regulations; the infre-quency or lack of contact with other employees; lack of integrationwith the work functions of other employees or interchange with them;and the history of bargaining.In more recent times, while the Board has occasionally made ref-erences to the eixstence of some of these factors in granting severanceof truckdrivers from more comprehensive units, it has, for the mostpart, not required an affirmative showing in each case that their inter-ests and conditions of employment substantially differed from thoseof other employees in the established unit.The net result, in effect,has been tantamount to a practice of automatically granting severanceto truckdrivers whenever requested.As we view our obligation under the statute, it is the mandate ofCongress that this Board "shall decide in each case . . . the unit ap-priate for the purpose of collective bargaining." 2 In performingthis function, the Board must maintain the two-fold objective of in-suring to employees their rights to self-organization and freedom ofchoice in collective bargaining and of fostering industrial peace andstability through collective bargaining. In determining the appropri-ate unit, the Board delineates the grouping of employees within whichfreedom of choice may be given collective expression.At the sametime it creates the context within which the process of colective bar-gaining must function.Because the scope of the unit is basic to andpermeates the whole of the collective-bargaining relationship, eachunit determination, in order to further effective expression of thestatutory purposes, must have a direct relevancy to the circumstanceswithin which collective bargaining is to take place?For, if the unitdetermination fails to relate to the factual situation with which theparties must deal, efficient and stable collective bargaining is under-mined rather than fostered.To accord automatically to a subgroup of employees such as truck-drivers, severance from a larger established and stable bargaining2Section9 (b) of the Act.8 SeeAmerican CyanamidCompany,131 NLRB 905 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit merely on the basis of the existence of the traditional job classi-fication and a request for a separate unit encompassing such classifica-tion, does not, in our opinion,adequately discharge this basic and far-reaching responsibility placed upon the Board by Congress.A titleor classification in common usage does not necessarily establish thatseparate special interests exist and are preponderant.This can bedeterminedonly by makingan informed judgment based upon ananalysis of the factual circumstances bearing uponthe distinguishingfactors present in each case.With thisview in mind,we have carefully considered the presentpractice and are convincedthat itis not a salutary approach towardachievingthe purposes of the Act, because it tends to disregard thecommunity of interests which truckdrivershave withother employees,and ignores the possibilitythat the jobcontent and employment situa-tion may not be accurately reflected in the classification or title held-indeed mayhavelittle relevancy to the circumstanceswith which theparties must deal.Therefore,we believe it is both necessary and de-sirable for us to return to the earlier practice of determining thepredominant community of interest based upon consideration of thevarious factors stated above.Where thesefactors support a con-clusion that the community of interest shared by truckdrivers withother plant employees outweigh those which would be the basis forseverance from an existing production and maintenance unit,we shalldeny severance to truckdrivers.To the extent that this approachis inconsistent with that implied in prior determinations,such casesare hereby overruled.On the facts present in the instant case, it is clear that the truck-drivers are under the same supervision,receive the same benefits, workthe same hours,are paid on the same basis, and are on the sameseniority list as all other employees.Their duties are closely associ-ated with the operations of the plant.Althoughthese two employeesmay spend about half of their time in truck driving and loading andunloading,there exists such regular and frequent interchange withother employees that we cannotsay that thetwo truckdrivers con-stitute a separately identifiable unit.Thus, the truckdrivers spend asubstantial portion of their time working alongside,or in closeproximitywith, and perform exactly the same functions as other pro-duction and shipping employees.Similarly,production as well asshipping employees also make truck deliveries.The same is truewith respect to the shippingdepartment employees who also inter-change duties with productionemployees.These facts all point to thelack of separate interests of truckdrivers,and emphasize the basicoverall community of interests of the employees in the employerwideunit in whichthese employees have been represented for a number ofyears. KALAMAZOO PAPER BOX CORPORATION139In these circumstances, the Board is convinced, and finds, thatneither the truckdrivers, alone, nor the shipping department, as such,constitutes a functionally distinct group with special interests suffi-ciently distinguishable from those of the Employer's other employeesto warrant severing them from the overall unit.Our dissenting colleagues misinterpret the import of our decisionherein.We do not hereby hold that where the truckdrivers involvedconstitute a functionally distinct group of employees engaged in theirtraditional occupation, they may no longer be severed from a broaderindustrial type unit.Nor are we overruling those cases which, afterevaluating the particular factual situation involved, concluded thatthe circumstances warranted severance because of distinct and sepa-rate interests.What we are holding is precisely this : before we willaccord severance from an established unit to those claiming functionaldistinction with resulting special interests, we will first determinewhether in reality they constitute a functionally distinct group andwhether as a group they do have overriding separate special interests;and we hold the view that this determination must be based upon thefactual situation existing in each case and not upon title, tradition, orpractice.Our dissenting colleagues, in quoting Section 9(b) and particularlyin relying upon Section 9 (b) (2) have misplaced the emphasis.With-out here delineating what degree of limitation is placed by Section9(b) (2) upon the Board's discretion in according weight to bargain-ing history or a prior determination in craft severance cases, suffice itto reiterate our observation that truckdrivers units are not based uponcraft status, and even if as a general proposition they were treated ascraftlike in character, it cannot be urged that Congress contemplatedaccording special status to one and all who may claim it. Before per-mitting severance of such special units, it is the Board's duty to deter-mine not only whether the employees sought qualify as craftsmen butalso whether they are in fact engaged in their specialized occupation.Moreover, our determination here is not based solely upon a history ofbargaining as part of a larger unit, but rests upon a finding requiredby the pertinent facts presented that the employees sought do not havesuch special and distinct interests as would outweight and overridethe community of interest shared with other plant employees. Inthese circumstances, permitting severance of truckdrivers as a sepa-rate unit based upon a traditional title, as our colleagues urge, wouldresult in creating a fictional mold within which the parties would berequired to force their bargaining relationship. Such a determinationcould only create a state of chaos rather than foster stable collectivebargaining, and could hardly be said to "assure to employees the full-est freedom in exercising the rights guaranteed by this Act" as con- 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDtemplated by Section 9 (b). In view of the foregoing, we shall dismissthe petition.[The Boarddismissedthe petition.]MEMBERS DODGERS andLEEDOMdissenting:The Petitioner seeks to sever a unit of truckdrivers from an existingproduction and maintenance unit.Under well-established Boardpolicy, the Petitioner is clearly entitled to an election in such a unit.The Board from its very inception has recognized the separateidentity and interests of truckdrivers.Thus, the Board has consist-ently established them in separate units in appropriate circumstances .4In other circumstances, it has consistently granted them self-determination elections.'Even before 1947 there were instances wherethe Board permitted truckdrivers to sever from existing productionand maintenance units.'Since the enactment of the Taft-Hartley'The Board has found a separate unit of truckdrivers appropriate:(1)Where therewas no bargaining history and the petitioner sought to represent the truckdrivers sepa-rately as against the contention that only an overall or plantwide unit was appropriate:Motor TransportCo, 2 NLRB 492;Triangle Publications,Inc.,39 NLRB 547;UnitedStates Rubber Company, Scioto Ordnance Plant,49 NLRB961 ; Simmons Company,112NLRB 83;StandardOilCompany of California,67 NLRB 139;Buick Motor Division,General Motors Corporation Jet Plant,105 NLRB 488;May Department Stores Companyd/b/a The May Company,85 NLRB 550;Riteway Motor Parts Corp,115 NLRB 294;Maul' Industries,Inc,117 NLRB 1710;Truss-Mart Corporation,et al.,121 NLRB 1430,Alamo-Braun Beef Company,et al.,128 NLRB 32. (2) Where the production and mainte-nance employees,excluding truckdrivers,were already represented, and It was alleged thatonly an overall unit including the truckdrivers was appropriate:Fairmont CreameryCompany,58 NLRB 39;The Ohio Rubber Compapy,74 NLRB 1269;Arcata PlywoodCorporation,at al,120 NLRB 1648.(3)Where the truckdrivers and the production andmaintenance employees were already represented In separate units and the petitionersought an overall unit:Star Union Products Company,127 NLRB 1173.(4)Wheremost employees were represented in a production and maintenance unit and on of thepetitioners sought to include the truckdrivers as part of the residual unit:SuperiorTypesettingCo , 118 NLRB 155 For example,Pacific Greyhound Lines, 4NLRB 520;United States Rubber Company,Scioto Ordnance Plant,49 NLRB 961;Standard Oil Company(Ohio),Cleveland Division,63 NLRB 1248;Wertheimer Transfer&Storage Company,Inc, 71NLRB 1286;HeydenChemical Corporation,85 NLRB 1181;FordMotorCompany, Aircraft Engine Division,96 NLRB 1075;Lake County Farm Bureau CooperativeAssociation,Inc.,101 NLRB110;Ira Grob,Inc.,110 NLRB 626;Swift&Company,117 NLRB 61;InternationalFurniture Company,119 NLRB 1462;Truss-Mart Corporation and Gaines ConstructionCo , Inc.,121 NLRB 1430;Reichhold Chemicals,Inc.,126 NLRB 619;Star Union Prod-ucts Company,127 NLRB 1173.O Prior to 1947, the Board adhered to the rule, laid down inAmerican Can Company,13 NLRB 1252,that a history of bargaining in a broader unit including the employeessought, would preclude any attempt to sever distinct groups, such as truckdrivers, fromthe broader unit.Although this rule was generally followed, it became subject to excep-tions which,the Board found, justified severanceSee, for example, with respect to truck-driversFederal Telephone and Radio Corporation,49NLRB 938;Sutherland PaperCompany,55 NLRB 38;Sioux City Brewing Company,63 NLRB 964;Radio Corporationof America,RCA Victor Division,66 NLRB 1014;Lockheed Aircraft Corporation, 73NLRB 220. Implicit congressional approval of the Board's policy in allowing severancefor distinct groups irrespective of any bargaining history on a broader basis,was madeexplicit in Congress' enactment of Section 9(b) : "The Board shall decide in each casewhether,in order to assure to employees the fullest freedom in exercising the rightsguaranteed by this Act,the unit appropriate for the purposes of collective bargainingshall be the employer unit, craft unit, plant unit, or subdivision thereof:Provided,Thatthe Board shall not...(2) decide that any unit Is inappropriate for such purposes on KALAMAZOO PAPER BOX CORPORATION141Act-for some 14 years-the Board has consistently allowed suchseverance, requiring only that there be a showing that real truckdriv-ers were involved.'These established precedents are based on the fact that truckdriversconstitute a functionally distinct group of employees engaged in atraditional occupation.These precedents recognize the fact that theinterests of truckdrivers are identified with the function of trans-portation, rather than with the particular business or industry whichthey serve; that, in the carrying out of their duties, truckdrivers aresubject to Federal and State regulations-regulations which do notaffect other employees; that truckdrivers exercise distinctive skills,and are charged with substantial responsibilities with respect to lifeand property; and that truckdrivers spend a considerable portionof their time away from the plant and out of contact with the otheremployees. In short, they recognize that truckdrivers are sufficiently"different" from the employees in the particular plant or businessthat may be involved as to warrant their establishment as a separateunit when they are sought separately.Without coming forward with any persuasive reason for doing so,our colleagues are now reversing sound and settled Board policy,which has been applied in literally hundreds of cases.They protestthat the present practice is not "salutary," allegedly because it tendsto disregard the community of interests which truckdrivers have withother employees.Yet, the Teamsters Union, the traditional repre-sentative of truckdrivers, has never protested the present Board prac-tice-has never said that the present practice is an obstacle to therealization of the "community of interests which truckdrivers havewith other employees."Nor have protests from employees who aretruckdrivers come to our attention.On the contrary, the innu-merable severance elections in which truckdrivers have voted for sepa-rate representation, impel the conclusion that truckdrivers themselvesdo not believe that their so-called community of interests is beingthwarted by the BoardThe record clearly discloses that the truckdrivers here spend morethan 50 percent of their time driving trucks and performing dutiesthe ground that a different bargaining unit has been established by a prior Board determi-nation, unless a majority of the employees in the proposed craft unit vote against separaterepresentation."[Emphasis supplied ]7 For example,Swift & Company,d/b/a New England Dressed Meat and Wool Com-pany,81 NLRB 1197;Swift & Company, d/b/a Sperry and Barnes Company,82 NLRB748;John A.Denie's SonsCo, 86 NLRB682;General Box Company,93 NLRB 789;American Coat, Apron & Laundry Co , Inc,100 NLRB 258;United States DefenseCorpo-ration,101NLRB 1065;Sherman White&Company,109NLRB 1;TennesseeEgg Com-pany,110 NLRB 189;Stauffer Chemical Company of Nevada,113 NLRB 1255;UnitedStates Smelting, Refining and Mining Company,116 NLRB 661;Interchemical Corpora-tion,116 NLRB 1443;PainesvilleWorks, General Chemical Division, Allied Chemicaland Dye Corporation,116 NLRB 1784;Beechnut Foods Division of The Beechnut LifeSavers Co.,Inc.,118 NLRB 123. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDincidental thereto.'Nevertheless, our colleagues conclude that thetruckdrivers lack a separate community of interest and have a "pre-dominant community of interest" with the production and mainte-nance employees in the employerwide unit.How our colleagues reachthis conclusion is difficult to comprehend. It seems clear to us thatan employee's "predominant community of interest" is simply, andquite naturally, a reflection of his "predominant" duties and responsi-bilities.Here the truckdrivers' "predominant" duties and responsi-bilities revolve around the driving of trucks and not the process ofmanufacturing paper boxes.The drivers' "predominant communityof interest" lies, therefore, with one another and not with other em-ployees who work in the Employer's plant.Furthermore, we do not find persuasive the factors enumerated andrelied upon by our colleagues to support their conclusion that thetruckdrivers "lact separate interests."Some of the factors, for ex-ample, wages, "benefits," and seniority, are the same for all employeesperhaps only because the truckdrivers have not yet had separaterepresentation.The other factors cited by our colleagues are clearlyovershadowed by one salient fact-these drivers spend more than 50percent of their working time performing the duties of a truckdriver.As the Board said inPainesvilleWorks, General Chemical Division,Allied Chemical and Dye Corporation,116 NLRB 1784, "where theaggergate time spent on [driving, loading, and unloading] prepon-derates over time spent in other duties, we will accord to the driversthe right to separate representation."We would therefore follow precedent and direct a severanceelection.8 Our colleagues have stated that the two employees classified as truckdrivers spend"littlemore than 50 percent of their time"and "about half of their time" performingtruckdriving duties.They further state that the truckdrivers have "regular and fre-quent"interchange with other employees,and that the truckdrivers spend a "substantial"portion of their time working with,and performing the same functions as. the productionand shipping employees.We do not believe the record supports our colleagues in thisrespect.Mr. Kirkpatrick, the Employer's president, was asked only whether the truckdriver'sduties required more than 50 percent of their worktime, and he answered "that's right."Such an answer does not mean "little more than 50 percent" or"about half."The recordalso indicates that "The truckdrivers are used primarily as truckdrivers," and that only"occasionally," "in their spare time,"and "only when their truck driving duties fall downsomewhat,"are they ever given nontruckdriving duties to perform. Such occasional assign-ments do not,in our view,constitute the "regular and frequent"Interchange which ourcolleagues have found.Stuart F. Cooper Co.andBookbinders and Bindery Women'sLocal No. 63-63A.Case No. 21-CA-4135.March 7, 1962DECISION AND ORDEROn January 23, 1961, Trial Examiner Eugene K. Kennedy issuedan Order Closing Hearing and Dismissing Complaint, which is at-136 NLRB No. 8.